Dismissed and
Memorandum Opinion filed October 7, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01041-CR
____________
 
NANCI FARIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 54,038
 
 
 

M E M O R
A N D U M   O P I N I O N
            A jury convicted appellant of driving while intoxicated.  The
trial court sentenced appellant to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice and a fine of $500,
suspended.  Subsequently, appellant’s community supervision was revoked and she
was sentenced to confinement for one year in the county jail.  Appellant filed
a notice of appeal.  
            On August 19, 2010, this court ordered a hearing to determine
why appellant’s counsel had not filed a brief in this appeal.  On September 16,
2010, the trial court conducted the hearing and on September 23, 2010, a
supplemental clerk’s record was filed containing the trial court’s findings of
fact and conclusions of law and a record of the hearing.    At the hearing,
appellant, together with her counsel, confirmed that she had discussed the
issues with counsel and determined that appellant no longer wished to pursue her
appeal.
            Appellant has filed a written motion to withdraw the notice
of appeal but the motion is not signed by appellant.  See Tex. R. App. P. 42.2(a).  However, based
upon the trial court’s findings that appellant does not want to continue her
appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case.  See Tex.
R. App. P. 2.
            Accordingly, we dismiss the appeal. 
PER CURIAM
 
 
Panel
consists of Justices Seymore, Boyce, and Sullivan.
Do Not Publish
— Tex. R. App. P. 47.2(b).